DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in response to claims filed 4/18/2019.  Claims 1-13 are pending and examined.
Claim Objections
Claims 1 and 4-12 are objected to because of the following informalities: 
Claim 1, “the combustion of fuel” is believed to be in error for “a combustion of fuel”, “the swirler assembly outlet” is believed to be in error for  “the at least one swirler assembly outlet”, “the plasma generator” is believed to be in error for  “the at least one plasma generator”, “the swirler assembly outlet” is believed to be in error for  “the at least one swirler assembly outlet”, “the flows by the swirler assembly” is believed to be in error for  “the flows of air by the at least one swirler assembly”, “where the area between separate air flows” is believed to be in error for  “where an area between flows of air which are separate”. 
Claims 4-11, “the plasma generator” is believed to be in error for “the at least one plasma generator”
Claim 12, “wherein a dielectric barrier discharge plasma generator creates” is believed to be in error for “wherein the at least one plasma generator is a dielectric barrier discharge plasma generator that creates”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson 2002/0092302 in view of Cazalens 2005/0044854.

    PNG
    media_image1.png
    908
    1233
    media_image1.png
    Greyscale

Regarding claim 1, Johnson teaches an apparatus (the elements shown in Fig. 2) for assisting ([0025] Although the plasma generator 82 may operate to continuously generate plasma, in one embodiment schematically illustrated in FIG. 6 the plasma generator is operatively connected to an electronic combustor control 140 which pulses the generator at a preselected frequency, to a preselected amplitude and at a preselected phase relative to pressure pulses in the combustion chamber 12 to eliminate or reduce thermo-acoustical vibrations in the chamber.) with the combustion of fuel (natural gas [0018] … A fuel manifold 70 delivers fuel to the nozzle assembly 36 from a fuel supply 72 (shown schematically in FIG. 2). Although other fuels and fuels in other states may be used without departing from the scope of the present invention, in one embodiment the fuel is natural gas), comprising: a swirler assembly (one or more of 50, 52, 96, and the swirler assembly defined by 78, 80, and 76) having at least one swirler assembly inlet (the inlet defined by 78 and 58 and/or the inlet defined by 58 and Each of the vanes 54, 56 is skewed relative to the centerline 38 of the pilot mixer 22 for swirling air traveling through the swirlers 50, 52 so it mixes with the fuel dispensed by the fuel nozzle 36 to form a fuel-air mixture selected for optimal burning during selected power settings of the engine. and see [0021] The main mixer 24 also includes a swirler, generally designated by 96, positioned upstream from the plurality of fuel injection ports the main swirler is a radial swirler having a plurality of radially skewed vanes 98 for swirling air traveling through the swirler to mix the air and the droplets of fuel dispensed by the ports 94 in the fuel manifold 70 to form a fuel-air mixture selected for optimal burning during high power settings of the engine); at least one plasma generator (82), the plasma generator at least partially ionizing and/or dissociating the fuel-air mixture to generate at least one of an at least partially ionized air-fuel mixture and an at least partially dissociated air-fuel mixture ("at least partially I/D air-fuel mixture") ([0018] The nozzle assembly 36 also includes a plasma generator, generally designated by 82, for ionizing and/or dissociating fuel delivered through an outlet port 84 of the nozzle assembly to the hollow interior 40 of the housing 32. As illustrated in FIG. 2, the outlet port 84 is positioned downstream from the swirler assembly at a downstream end of nozzle assembly 36. In the case in which the fuel is a natural gas, the plasma generator 82 converts a portion of the fuel into partially dissociated and ionized hydrogen, acetylene and other CxHy species.) via a plasma generator discharge   (the arc per [0022] In one embodiment illustrated in FIG. 3, the plasma generator 82 is an electrical discharge plasma generator comprising an electrode 100 extending through the centrally-located insulator 76. The electrode 100 and housing 78 are connected to electrical cables 102, 104, respectively, which extend to an electrical power supply 106 (shown schematically in FIG. 3). … The insulator 76 surrounds the electrode 100 along its entire length except at the tip 110 to inhibit electrical discharge between the electrode and housing 78 except between the tip of the electrode and the end portion 108 of the housing. The power As the fuel passes through the arc, the fuel becomes ionized and dissociated; or the ionized fuel per [0023] In another embodiment illustrated in FIG. 4, the plasma generator 82 is a microwave discharge plasma generator comprising an electrode 120 extending through the centrally-located insulator 76. The electrode 120 is connected to a wave guide 122 which extends to a magnetron 124 connected to an electrical power supply 126 (shown schematically in FIG. 4). The power supply 126 powers the magnetron 124 which directs a microwave signal through the wave guide 122 to the electrode 120 which discharges microwave energy to the fuel passing downstream from the electrode to ionize and dissociate the fuel; or the ionized fuel per [0024] In yet another embodiment illustrated in FIG. 5, the plasma generator 82 is a laser plasma generator comprising an optical wave guide 130 extending through the centrally-located insulator 76 to a lens 132 adapted to focus the laser downstream from the guide 130. The wave guide 130 is connected to a laser 134 connected to an electrical power supply 136 (shown schematically in FIG. 5). The power supply 136 powers the laser 134 which directs light energy along the wave guide 130 to the lens 132 where the energy travels through the fuel traveling downstream from the lens to ionize and dissociate the fuel.); a combustion chamber (12) having a combustion chamber inlet (see Image 1) in fluid communication with the swirler assembly outlet (see Image 1), the combustion chamber having a combustion chamber outlet (see Image 1), the combustion chamber inlet and outlet being radially separated by a combustion chamber internal volume (the volume within 12) including an R/R zone (the volume 
Johnson as discussed above does not teach the at least one plasma generator (82) located at least partially within a lip recirculation zone
Cazalens teaches locating a plasma generator (Fig. 3 arrangement D of electrodes 42) at the surface defining the downstream end of a swirler assembly (see Fig. 3, 42 is located at the downstream terminus of a swirler assembly including 64 and 66)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Johnson so as to include a plasma generator on the downstream most surface of each of the pilot and main swirler 
Regarding the functional recitations of: the recitation of the plasma generators being located at least partially within a lip recirculation zone, the plurality of combustion air inputs allowing for fluidly separate and individually contiguous flows of air to travel through the combustion chamber with a rotational velocity imparted on the flows by the swirler assembly, the area between separate air flows containing a shear layer of increased turbulence for improving at least one of mixing, atomization and/or flame stabilization, and combustion of the at least one of an at least partially ionized air-fuel mixture and an at least partially I/D air-fuel mixture with the plurality of combustion air inputs occurring at least partially within the combustion chamber internal volume to . 
Claims 2-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Cazalens and Hebron 2009/0165436
Regarding claim 2, Johnson in view of Cazalens teaches the invention as discussed above.
Johnson in view of Cazalens does not teach wherein a non-conductive material is provided to electrically isolate at least one conductor and accordingly provide a dielectric barrier at a distal end of the swirler assembly.
Hebron teaches applying a dielectric to electrically isolate a conductor/electrode ([0034] FIG. 2 is a top cross-sectional view of the pilot 10 depicted in FIG. 1, and can be seen to include an inner high voltage electrode 16 disposed in the center portion of the pilot 10. A dielectric insulator 18 surrounds the high voltage electrode 16. An annular swirler mechanism 20 surrounds the dielectric insulator 18. The outer shell 14 of the pilot 10 forms an outer electrode that is connected to a suitable machine ground. The swirler mechanism 20 operates to provide a premixed, pre-swirled fuel/air mixture upstream of a discharge (plasma) region 22. The dielectric insulator 18 can be 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Johnson in view of Cazalens as discussed above so as to provide the non-conductive material (dielectric) of Hebron to cover the electrodes as taught by Cazalens, thereby providing a dielectric barrier at a distal end of the swirler assembly (the downstream end of the swirler) to thereby electrically isolate the electrodes/conductors as taught by Cazalens to provide a plasma consistent with low levels of NOx emissions ([0016] According to still another embodiment, a plasma enhanced pilot is disposed within an existing blank (purge air) or liquid fuel (dual fuel) cartridge space within the centerbody of a lean, premixed land-based gas turbine combustor fuel nozzle, the plasma enhanced pilot comprising a high voltage electrode disposed at least partially within a dielectric barrier, wherein the dielectric barrier is configured to prevent high current flow during electrical discharge of the high voltage electrode to provide a cold or non-equilibrium plasma having NOx emissions below that generated by hot or thermalized (equilibrium) plasmas.))
Regarding claim 3, Johnson in view of Cazalens and Hebron teaches the invention as discussed above.
The functional recitation of wherein the combustion products are produced at least partially by at least one of the pilot flame and the main flame is the result of the 
Regarding claim 4, Johnson in view of Cazalens and Hebron teaches the invention as discussed above.
Johnson in view of Cazalens and Hebron as discussed above also teaches wherein the plasma generator is at least one of a dielectric barrier discharge plasma generator, a radiofrequency discharge plasma generator, a laser plasma generator, and a microwave plasma generator.
Regarding claim 5, Johnson in view of Cazalens and Hebron teaches the invention as discussed above.
Johnson in view of Cazalens and Hebron as discussed above also teaches wherein 
the plasma generator discharge is at least one of a dielectric barrier discharge and an RF discharge. 
Regarding claims 6-13 Johnson 2002/0092302 in view of Cazalens and Hebron teaches the invention as discussed above.
Regarding claims 6-13 respective functional recitations of: wherein the plasma generator is configured at least partially within the lip recirculation zone to at least partially ionize and/or dissociate the fuel-air mixture associated with the main flame; wherein the plasma generator is configured at least partially within the lip recirculation zone to at least partially ionize and/or dissociate the fuel-air mixture associated with the pilot flame; wherein the plasma generator is configured at least partially within the lip recirculation zone to at least partially ionize and/or dissociate the fuel-air mixture before 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741